Citation Nr: 1723190	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  05-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus (flat foot disability), prior to January 3, 2012.

2.  Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus (flat foot disability), prior to July 18, 2014.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU), prior to February 23, 2015.


REPRESENTATION

Appellant represented by:	Krystle D. Waldon


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from August 1968 to August 1971.  

This matter comes before the Board of Veteran's Appeals (Board) from a March 2011, July 2012, and February 2015 Rating Decision by the Board of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2017 Written Brief of Arguments, the Veteran contends that the evidence of record indicates that he is entitled to an initial evaluation of 30 percent disabling for bilateral pens planus prior to January 3, 2012, and an initial evaluation of 50 percent disabling prior to July 18, 2014.  He also contends that his bilateral foot disability has prevented him from obtaining or maintaining substantially gainful employment.  In support of this contention, the Veteran's representative states the following:

 The September 2008 VA examination is inadequate for the purpose of determining an appropriate rating assignment prior to January 3, 2012, as the VA Examiner failed to adequate assess the current severity of the Veteran's condition, document and address the specific symptoms experienced, or address the Veteran's complaints as to functional impairments to include his inability to perform work as a carpenter since 2004 due to his bilateral foot condition.
 
 The January 2012 VA examination is inadequate for the purpose of determining an appropriate rating assignment prior to July 18, 2014, as the VA Examiner failed to assess the current severity of the Veteran's condition, conduct a physical examination of his feet, or identify and address prior complaints in the Veteran's medical history regarding the foot swelling on use.
 
 The July 2014 VA examination is inadequate as it failed to assess the current severity of the condition as to functional impairments to include the Veteran's reports of difficulty walking and standing, inward displacement (his feet turn in) upon walking 50 to 75 yards, feet becoming pigeon-toed while walking, limping due to pain, and severe calf muscle cramping after walking short distances. The Veteran also notes that the aforementioned symptoms were also reported to the VA examiner in 2012; however, the symptoms were not considered or addressed. Further, the Veteran contends that the July 2014 failed to comply with the July 2013 BVA remand directives which requested that the Veteran be examined by a podiatrist. 
 
 Finally, the Veteran contends that he is entitled to a total disability rating due to individual unemployability prior to February 23, 2015.  In support of this contention, it is noted that an August 2016 rating decision granted the Veteran a 100 percent rating evaluation for post-traumatic stress disorder with an effective date of February 23, 2015.  While the Veteran acknowledges that his claim after the aforementioned date would be moot, the subject appeal has been pending since November 2003.  Thus, the Veteran asserts he is entitled a new VA examination to assess his functional impairments associated with his claim for TDIU based upon his bilateral foot condition.

The Board notes that the Secretary is required to provide a reexamination when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2016); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of an increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination.').  Here, the Veteran is asserting that prior VA examinations failed to identify his symptoms, assess their severity, or address their impact on his employment.  He also contends, further, that the July 2014 VA examination failed to comply with the July 2013 BVA remand directives as to an evaluation of his condition by a podiatrist.  

In consideration of the forgoing, the Board remands the Veteran's claims for further development to include a new VA examination.  Specifically, the examiner is invited to review the evidence of record and address the Veteran's reports of symptoms and functional impairments throughout the rating period and opine as to whether the evidence of record is sufficient to support a higher rating evaluation.  The examiner is also invited to conduct a physical examination of the Veteran's feet and opine as to any functional impairments or limitations observed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for another VA examination to determine the current nature and etiology of any bilateral foot disability, to include pes planus. The Veteran should be evaluated by a physician of appropriate expertise, to include a podiatrist, if possible.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination. Any medically indicated tests should be accomplished. After a review of the evidence, to include any available service, private and VA treatment records, as well as prior VA Examinations with specific consideration of the Veteran's lay statements regarding his symptoms, their onset, and report severity throughout the rating period.  The examiner is also requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service connected bilateral foot disability throughout the rating period.  He or she should discuss the effect of the disability on his occupational functioning and daily activities. 

  A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 CFR § 4.1 (2016), copies of all pertinent records in the Veteran's claims file or in the alternative, the claims file, must be made available to the examiner for review.

If any opinion cannot be offered without resort to mere speculation, the examiner should indicate why this is the case and identify all additional evidence/information (if any) that would allow for a more definitive opinion.  

IT SHOULD BE NOTED THAT THE VETERAN IS COMPETENT TO ATTEST TO FACTUAL MATTERS OF WHICH HE HAS FIRST-HAND KNOWLEDGE, INCLUDING OBSERVABLE SYMPTOMATOLOGY.  IF THERE IS A MEDICAL BASIS TO SUPPORT OR DOUBT THE HISTORY PROVIDED BY THE VETERAN, THE EXAMINER SHOULD PROVIDE A FULLY REASONED EXPLANATION.

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be re-adjudicated.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




